Citation Nr: 0828281	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-25 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to basic eligibility for enrollment in VA's 
health care system.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran filed her application for enrollment in VA's 
health care system after January 17, 2003.

3.  The record does not show, and the veteran does not 
contend, that she is unable to defray necessary medical 
expenses as defined in applicable statute and regulations.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for enrollment in VA's healthcare system.  38 U.S.C.A. §§ 
1705, 1706, 1710, 1722 (West 2002 & Supp. 2008); 38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

However, while the United States Court of Appeals for 
Veterans Claims (Court) has held that the duties to notify 
and assist under VCAA are relevant to Chapter 51 of Title 38 
of the United States Code, they do not apply in situations 
that are governed by other chapters.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002); see also Lueras v. Principi, 18 
Vet. App. 435 (2004).  This case relates to health care 
benefits that are governed by Chapter 17 of Title 38; per 
Barger, the VCAA does not apply to Chapter 17 benefits.

Nevertheless, in this case the March 2005 decision and the 
June 2005 statement of the case advised the veteran of the 
criteria for eligibility for VA health care benefits, and the 
veteran has been afforded ample time to respond.  There is no 
indication of existing evidence that would support the 
veteran's claim.  Additionally, while the veteran requested a 
hearing before the Board in her August 2005 substantive 
appeal, the record reflects that she amended this request to 
be afforded a Board videoconference hearing.  The record also 
reflects that the June 2008 hearing was cancelled, but does 
not show that the veteran requested to reschedule her 
hearing.  Accordingly, under the circumstances, it appears 
that the RO has satisfied its duties to notify and assist the 
veteran, and that adjudication of the appeal at this point 
presents no risk of prejudice to the veteran.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Generally, a veteran must be enrolled in the VA health care 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  VA determines which categories of 
veterans are eligible to be enrolled based on enumerated 
priorities.  38 C.F.R. § 17.36(b).

Priority Category 1 is assigned to veterans with service- 
connected disabilities rated at 50 percent or greater. 38 
C.F.R. § 17.36(b) (1).  Priority Category 2 is assigned to 
veterans with service- connected disabilities rated at 30 or 
40 percent.  38 C.F.R. § 17.36(b) (2).  Priority Category 3 
is assigned to veterans who were prisoners of war (POWs); or 
who were awarded the Purple Heart Medal; or who have service-
connected disabilities rated at 10 or 20 percent; or who were 
discharged or released from active duty for a disability 
incurred in or aggravated in the line of duty; or who receive 
disability compensation under 38 U.S.C.A. § 1151; or whose 
entitlement to disability compensation is suspended because 
of receipt of military retired pay; or, who receive 
compensation at the 10 percent level for multiple 
noncompensable service-connected disabilities that interfere 
with normal employability.  38 C.F.R. § 17.36(b) (3).

Priority Category 4 is assigned to veterans who are in 
receipt of increased pension based on need for regular aid 
and attendance or by reason of being permanently housebound, 
and other veterans who are catastrophically disabled.  38 
C.F.R. § 17.36(b) (4).  Priority Category 5 is assigned to 
veterans not covered above who are unable to defray the 
expenses of necessary care as determined by 38 U.S.C.A. 
§ 1722(a).  38 C.F.R. § 17.36(b) (5).  Priority Category 6 is 
assigned to veterans of the Mexican Border War; or who solely 
seek care for a disorder associated with exposure to a toxic 
substance or radiation, or for a disorder associated with 
service in the Southwest Asia theater of operations during 
the Gulf War, or for any illness associated with service in 
combat in a war after the Gulf War or during a period of 
hostility after November 11, 1998 as provided and limited in 
38 U.S.C.A. § 1710(e); or, who have noncompensable service-
connected disabilities but are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.  38 C.F.R. § 17.36(b) (6).

Priority Category 7 is assigned to veterans who agree to pay 
to the United States the applicable copayment if their income 
for the previous year constitutes "low income" under the 
geographical income limits established by the U.S. Department 
of Housing and Urban Development for the fiscal year ending 
on September 30 on the previous calendar year.  38 C.F.R. § 
17.36(b) (7).  Priority Category 8 is assigned to veterans 
not included in categories 4 or 7 who agree to pay to the 
United States the applicable co-payment.  The category is 
further subcategorized as follows: (i) noncompensable (no 
percent) service-connected veterans who are in an enrolled 
status before a specific date announced in the Federal 
Register; (ii) nonservice-connected veterans who are in an 
enrolled status before a specific date announced in the 
Federal Register; (iii) noncompensable service-connected 
veterans not covered under sub-category (i) above; and, (iv) 
nonservice- connected veterans not covered under sub-category 
(ii) above.  38 C.F.R. § 17.36(b) (8).

Beginning on January 17, 2003, VA enrolled all priority 
categories of veterans except those in Priority Group 8 who 
were not in an enrolled status as of that date.  38 C.F.R. § 
17.36(c)(2); see also 68 Fed. Reg. 2670-73 (Jan. 17, 2003) 
(regarding VA's decision to restrict enrollment of veterans 
in Priority Group 8 not already enrolled in light of VA's 
limited resources).  Thus, January 17, 2003 is the defining 
date for Priority 8 beneficiaries.

The evidence of record reveals that the veteran has no 
service-connected disabilities.  By a September 2007 rating 
decision, her claims for entitlement to service connection 
for post-traumatic stress disorder, a bilateral leg disorder, 
a bilateral knee disorder, a bilateral foot disorder, and a 
heart disorder, were denied, and there is no evidence that 
she has appealed this decision.  Other than her subjective 
belief that her claimed disabilities are related to her 
military service, she has not contended, and the evidence 
does not show, that she meets any of the criteria that would 
entitle her to be classified with Priority Groups 1 through 
6.  See 38 C.F.R. § 17.36(b) (1-6).

The veteran submitted a claim on VA Form 10-10EZ to the VA 
Medical Center (MC) in March 2005 (i.e., after January 17, 
2003).  On her application, the veteran provided detailed 
income information that showed her calendar year 2004 income 
to be above the VA geographic means test threshold; 
accordingly she did not meet the criteria for inclusion in 
Priority Group 7.  See 38 C.F.R. § 17.36(b) (7); see also 
Department of Veterans Affairs VHA Directive 2003-069 
(December 15, 2003).  Based on the veteran's status as a 
nonservice-connected veteran and based also on the financial 
data provided, the VAMC properly assigned her to Priority 
Group 8, sub-category (g) (nonservice-connected veterans 
applying for enrollment on or after January 17, 2003).

As the veteran's application for enrollment was received 
after January 17, 2003, as a Priority Group 8 beneficiary she 
is ineligible for enrollment under the provisions of 38 
C.F.R. § 17.36(c)(2).  The veteran's argument, as stated in 
her August 2005 substantive appeal, is that her current 
physical disabilities are the result of her military service, 
and that "[a] decision concerning health should never been 
based upon a person's income."  However, the regulations 
concerning eligibility for health care for nonservice-
connected veterans are subject to income limitations.  To 
that end, the Board is bound by law, and its decision is 
dictated by the relevant statutes and regulations.  Moreover, 
the Board is without authority to grant benefits simply 
because it might perceive such a grant to be equitable.  See 
38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  Hence, pursuant to governing legal 
authority, the veteran does not meet the threshold 
requirements, and the claim must be denied as lacking legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
No equities, no matter how compelling, can create a right to 
payment out of the United States Treasury that has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992).

As a final point, the veteran is advised that if her income 
changes in the future, or if she is awarded service 
connection for one or more disabilities qualifying her for a 
higher Priority Group, she may reapply for VA medical 
benefits and her potential entitlement will be reconsidered 
based on the evidence then of record.  At this time, however, 
she does not meet the eligibility requirements for VA 
healthcare benefits.


ORDER

Basic eligibility for enrollment in VA's healthcare system is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


